M.D. Appeal Dkt.
10 - 2021


                               IN THE SUPREME COURT OF PENNSYLVANIA
                                           MIDDLE DISTRICT


         MICHAEL F. SZWERC, M.D.,                           : No. 443 MAL 2020
                                                            :
                                 Petitioner                 :
                                                            : Petition for Allowance of Appeal
                                                            : from the Order of the Superior Court
                          v.                                :
                                                            :
                                                            :
         LEHIGH VALLEY HEALTH NETWORK,                      :
         INC. D/B/A LEHIGH VALLEY NETWORK;                  :
         LEHIGH VALLEY HOSPITAL, INC., D/B/A                :
         LEHIGH VALLEY HEALTH NETWORK AND                   :
         LEHIGH VALLEY HEART AND LUNG                       :
         SURGEONS; LEHIGH VALLEY PHYSICIAN                  :
         GROUP, AFFILIATED WITH THE LEHIGH                  :
         VALLEY HEALTH NETWORK D/B/A                        :
         LEHIGH VALLEY PHYSICIAN GROUP AND                  :
         LEHIGH VALLEY HEART AND LUNG                       :
         SURGEONS; SPECIALTY PHYSICIANS OF                  :
         LVHN, P.C. D/B/A LEHIGH VALLEY HEART               :
         AND LUNG SURGEONS; MICHAEL D.                      :
         PASQUALE, M.D.; MICHAEL A. ROSSI,                  :
         M.D.; AND THOMAS V. WHALEN, M.D.,                  :
                                                            :
                                 Respondents                :


                                                    ORDER



        PER CURIAM

                   AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

        is GRANTED. The issue, as stated by Petitioner, is:


                   Whether the Superior Court erred in affirming the [t]rial [c]ourt’s [o]rder denying
                   [Petitioner’s] Motion for Attorney[s’] Fees and Costs Incurred in Appeal and
                   Collection of Judgment on the basis that such [m]otion was untimely and/or that
                   the [t]rial [c]ourt lacked jurisdiction to consider same?